DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ornamental or decorative surface; and an engaging part formed at the tip end from claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32, 32a and 32b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1, line 3, “the respective sequences” should be - - a respective sequences - -.
Claim 1, line 7, “the front side” should be - - a front side - -.
Claim 1, line 8, “the back side” should be - - a back side - -.
Claim 1, line 10, “two clothing” should be - - the two clothing - -.
Claim 1, line 12, “the end side” should be - - an end side - -.
Claim 1, line 12, “of the one-side front” should be - - of an one-side front - -.
Claim 1, line 12, “and the other” should be - - and other - -.
Claim 1, line 13, “of the other-side front” should be - - of an other-side front - -.
Claim 1, line 14, “the one-side fastener” should be - - an one-side fastener - -.
Claim 1, line 15, “the other-side fastener” should be - - an other-side fastener - -.
Claim 1, line 17, “the vertical direction” should be - - a vertical direction - -.
Claim 1, line 20, “the same vertical height” should be - - a same vertical height - -.
Claim 1, line 24, “the central side” should be - - a central side - -.
Claim 1, line 25, “the form” should be - - a form - -.
Claim 1, line 27, “said plurality” should be - - a plurality - -.
Claim 1, line 29, “said plurality” should be - - a plurality - -.
Claim 1, line 31, “the look” should be - - a look - -.
Claim 1, line 32, “as the figures” should be - - as figures - -.
Claim 1, line 32, “the front” should be - - a front - -.
Claim 1, line 34, “said clothing fastener” should be - - said fastener - -.
Claim 1, line 37, “the tip end” should be - - a tip end - -.
Claim 1, line 38, “the same height” should be - - the same vertical height - -.
Claim 1, line 39, “the height” should be - - a height - -.
Claim 1, line 43, “the receiver” should be - - a receiver - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the clothing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - a clothing - - or define a clothing earlier in the claim.
 Claim 1 recites the limitation "the fasteners" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to ament to - - fasteners - - or define fasteners earlier in the claim.
 Claim 1, the phrase "can be" in line 31 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kusano (US Patent No. 5,606,780).
Regarding claim 1, Kusano discloses a combination of the clothing and the fasteners for the clothing, said clothing having a clothing fastening portion that includes two clothing fastening sections that involve the respective sequences of fastener mounting portions facing opposite each other and said fasteners for the clothing being to be mounted on the respective fastener mounting portions (see annotated Figs. 5 and 14), 
wherein said fastener for the clothing includes a button-like base portion which has an ornamental or decorative surface on the front side thereof and a sharply protruding section extending from and through the back side opposite to the front side of said button-like base portion (see annotated Fig. 14);

said fastener mounting portion comprises the sequence of the one-side fastener mounting portions and the sequence of the other-side fastener mounting portions, said sequence of the one-side fastener mounting portions including a plurality of fastener mounting portions arranged at regular intervals in the vertical direction on the end side of said one-side front main section of said clothing and said sequence of the other-side fastener mounting portion including a plurality of fastener mounting portions having the same vertical height or number as those of said one-side fastener mounting portions and arranged at regular intervals in the vertical direction on the end side of said other-side front main section of said clothing (see annotated Fig. 5); 
each of said one-side fastener mounting portions and each of said other-side fastener mounting portions have an insertion hole formed on the central side thereof through which said sharply protruding section is to be inserted (see annotated Fig. 5); 
each of said insertion holes formed on each of said plurality of the one-side fastener mounting portions and formed on each of said plurality of the one-side fastener mounting portions, and each of said insertion holes formed on each of said plurality of the other-side fastener mounting portions and formed on each of said plurality of the other-side fastener mounting portions have the look or appearance that can be visually perceived as the figures, patterns or ornaments when they are viewed from the front of said clothing (see annotated Fig. 5); 
said sharply protruding section of said clothing fastener that is to be inserted through said insertion hole formed on each of said one-side fastener mounting portions and then through said insertion hole formed on each of said other-side fastener mounting portions has an engaging part formed at the tip end thereof, said insertion hole formed on each of said other-side fastener mounting portions being located at the same height in the vertical direction as the height of each of said other-side fastener mounting portions (see annotated Fig. 14); 
said button-like base portion of said clothing fastener has an area that is larger than said insertion hole formed on each of said fastener mounting portions (see Fig. 7); and 
said engaging part formed at the tip end of said sharply protruding section is provided at the tip end of said sharply protruding section and serves as the receiver that has an area that is larger than that of said insertion hole formed on each of said fastener mounting portions (see annotated Fig. 5).  
Kusano teaches the claimed invention except the insertion hole has the form in cross section that is similar to that of the sharply protruding section. It would have been .  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


    PNG
    media_image1.png
    291
    888
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    370
    580
    media_image2.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677